Title: To James Madison from William Jarvis, 19 September 1803 (Abstract)
From: Jarvis, William
To: Madison, James


19 September 1803, Lisbon. “The inclosed No 123 will inform you of the arrival of the 30 Gun ship which Mr. Simpson mentioned in a copy of an extract that I forwarded some time since and of the communications I have made respecting her. My object … was to have ordered her out of Port but finding she was admitted to prattic the 16th. and dropped up the next day but that nothing had yet been done to her, I wrote the Note of the 17th but do not expect a compliance.” Portugal appears “to be more apprehensive of offending the Barbary States than they are the most powerful Nation in Europe.” “The Morroquin Cruisers are always repaired in this Port and supplied with what Stores they want free of expence whether this is an appeasment or not and in lieu of a tribute I cannot learn. I should think that the Perfidy of that Power toward us ought to be severely punished: this I imagine could be easily effected either at Mogadore or Saffia, as a vessel may lay in 6 or 7 fathom water within a half a Mile of either of the Towns, and the fortifications of the latter were in such a damaged State and the platforms and Gun carriages so much decayed that if not repaired, I have no hesitance to think that one 40 Gun Ship would batter the Town about their ears without sustaining any injury herself: but at Mogadore the Walls were good and they have a great number of pieces of fine brass ordinance.” Noticed during his 1799 visit, however, that the gun carriages were rotten and that there was no one who knew how to use the guns. At Mogador “there is an Island about a quarter of a Mile from the Town of about 300 Yards long and 80 or 100 broad, upon which there is a fort of ten or twelve Guns, carelessly guarded by 20 or 30 Men that might with the greatest ease be surprized by 50 Men, as a landing could easily be effected on any part of the Island, and the Guns turned on the Town.” Nor would there be much danger of the fort’s being retaken. “These People are good for nothing except on horseback and as Cavalry are totally without the little discipline of the regular forces, being a Kind of Malitia, and from the time they have been in Peace are conceived the worst in Barbary.” Believes that one or two “of our Frigates of the heaviest Metal with a strong built Ship that would carry 8 or 10 pieces of heavy Cannon” and three to four hundred “resolute Marines, would without much difficulty or loss, either make themselves Masters of the Town or batter it down.” The loss of Mogador, the commercial center of Morocco and the favorite town of the emperor, “would be more severely felt” than that of “any other Sea Port in his Dominions.” “Without some such Act of Severity I am afraid our Commerce will be perpetually harassed by these People.”
Mentioned in his letter of 19 Aug. [not found] a Portuguese merchant who was authorized to open negotiations with Algiers; this merchant has not been able “to effect any thing” because the dey demanded $800,000 “for the ransom of the Prisoners only, a Sum they were not authorised to give.” “The Frigate has also come back and the 74 that was to be sent has droped down to Bellem to assist in protecting the neutrality of the Port: but it is still said she is to go to the Streights.” Rodrigo has been dismissed. “Some affairs of importance seem to be transacting with the Courts of Madrid and London: a British Packet was the last week dispatched with a Courier who arrived the preceding Night from Madrid, altho’ another packet had sailed only three days before; another Courier arrived two Days after, and the Keeper of the Packet office was the next day sent by the British Minister here to Madrid with dispatches, and two days following the French Minister sent the Secretary of Legation to that Court. We are utterly in the dark as to what all this forebodes.” There is no evidence yet “that the Government expected to be involved in the War.” The warships lately repaired are moored on the opposite side of the river with “Top gallant Masts launched.” A frigate and a sloop of war are under repair, but many ships, including “three line of battle Ships, four frigates and two Sloops of War,” remain “considerably out of repair.” Nothing is being done to “a frigate and 84 in dock”; “the Army also is filling up very slowly.” The rioting among the soldiers “has terminated in the trial, release and reinstatement of Gomez Frire and the Count de Novion, and the condemnation to Death of two or three of the Soldiery: it is likely they will be pardoned.”
Encloses his letter and the reply relative to the seamen impressed in this port. Also encloses a letter from Pinckney and Kirkpatrick, two from Simpson and Willis, a copy of two letters from Gavino, and a copy of his of 7 Sept., along with a copy of the protest therein enclosed, which he forwarded to Erving. Adds in a postscript: “Several letters from Oporto by post just in, say that a Vessel from the Channel brings news of sixteen line of battle ships & fourteen frigates having got out from Brest, with 15,000 Troops; but being discovered by the British fleet they took a line of battle ship & five frigates & were in pursuit of the rest. Letters from Coruna state the same number captured but add that they were sent out with this expectation, in hopes to draw the English fleet from before the port, while the rest of the fleet got out, & are silent as to the pursuit: no dates accompany the information. The general opinion is that their destination is Ireland.” Does not enclose Pinckney’s letter as it “would have made the package too large.” In a 21 Sept. postscript informs JM of the packet’s arrival in eleven days without any news “concerning the captures mentioned in the P. S.” “This leads me to suppose it is without foundation.” The French secretary of legation “returned last night, it is said he went no farther than Badajos; some insinuate that this sudden departure & return is to frighten this Court into a compliance with the Ministers demands.” In a 22 Sept. postscript informs JM of a report circulating that General Lannes has forced the departure of the duc de Coni and two other French émigrés who held commissions in the Portuguese army. “Yesterday the Moor took in two large boat loads Cordage & to day has began to strip his foremast: if the putting in a new mast is all he has got to do, he will be ready for sea about a fortnight.” Encloses a letter from Leonard.
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 2). RC 7 pp.; docketed by Wagner as received 21 Nov. Enclosed is a copy of Robert Montgomery to Jarvis, 9 Sept. 1803 (1 p.; docketed by Wagner), informing the latter of the capture of one Tripolitan frigate and the destruction of another by the John Adams. For other surviving enclosures, see nn.



   
   For Simpson’s extract, see Jarvis to JM, 26 Aug. 1803, and n. 1. Jarvis enclosed a copy of his circular to consuls, 15 Sept. 1803 (2 pp.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:46), describing in detail the Moroccan cruiser that had arrived on 13 Sept.



   
   Jarvis wrote a note to the Portuguese foreign minister, visconde de Balsemão, on 15 Sept. 1803 (3 pp.) requesting that Portugal not provide war supplies to the Moroccan cruiser currently in port. He followed that with another note on 19 Sept. (2 pp.) informing the foreign minister that hostilities had begun between the U.S. and Morocco and implicitly threatening the withdrawal of the considerable U.S. commerce from Portugal should that nation continue to offer a haven for Moroccan cruisers.




   
   Jarvis enclosed his letter to Balsemão, 9 Sept. 1803 (3 pp.), protesting the British impressment of two American sailors from the Hector. Balsemão answered on 11 Sept., and Jarvis enclosed both a copy of the letter in Portuguese (1 p.) and an English translation (1 p.), in which the foreign minister assured him that “the most efficatious and prompt measures will be taken to prevent similar Proceedings.” One of the impressed seamen was Thomas Doyle of Philadelphia (Daniel Brent to Peter Muhlenberg, 16 Feb. 1804 [DNA: RG 59, DL, vol. 14]).



   
   Jarvis enclosed a copy of Gavino’s letter of 29 Aug. 1803 (1 p.), informing him of the presence of Tripolitan galleys off the ports of Cartagena and Alicante. In another letter of 1 Sept. (1 p.), Gavino described Bainbridge’s capture of the Mirboka and the recapture of the Celia and gave the locations of several Moroccan cruisers.



   
   A full transcription of this document has been added to the digital edition.

